AMENDMENT NO.7 TO PARTICIPATION AGREEMENT Transamerica Financial Life Insurance Company (formerly, AUSA Life Insurance Company, Inc.), Variable Insurance Products Fund II, Variable Insurance Products Fund V, and Fidelity Distributors Corporation hereby amend the Participation Agreement ("Agreement") dated August 31, 2000, by doing the following: Schedule A of the Agreement is hereby deleted in its entirety and replaced with the Amended Schedule A attached hereto. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, intending that this Amendment be effective as of the 30th day of July, 2007. TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY By: /s/Arthur D. Woods Name: Arthur D. Woods Title: Vice President VARIABLE INSURANCE PRODUCTS FUND II VARIABLE INSURANCE PRODUCTS FUND V By: /s/Kimberley Monasterio Kimberley Monasterio Treasurer - SVP FIDELITY DISTRIBUTION CORPORATION By: / s/Craig Huntley Craig Huntley Executive Vice President SCHEDULE A Separate Accounts and Associated Contracts Name of Separate Account and Date Established by Board of Directors Products Funded by Separate Account TFLIC Series Life Account (est. October 24, 1994) TFLIC Financial Freedom Builder TFLIC Freedom Elite Builder TFLIC Freedom Wealth Protector TFLIC Freedom Elite Builder II Separate Account VA BNY (est. September 27, 1994 Transamerica Landmark NY Variable Annuity TFLIC Series Annuity Account (est. March 20, 2001 ) TFLIC Freedom Premier TR-Fidelity VIP II Contrafund® Portfolio (est. July 1,2001) Form Number: TA-AP-2001-CONT TFLIC Separate Account VNY (est. December 14, 2004) Advisor's Edge NY Variable Annuity Separate Account VA GNY (est. April 3, 2007) Flexible Premium Variable Annuity- Lunder the Marketing name "Transamerica Ascent" TFLIC Separate Account C (est. November 4, 1994) Products Marquee Variable Annuity
